Unger v Ganci (2022 NY Slip Op 02741)





Unger v Ganci


2022 NY Slip Op 02741


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022

PRESENT: WHALEN, P.J., SMITH, NEMOYER, AND CURRAN, JJ. (Filed Apr. 22, 2022.) 


MOTION NO. (846/21) CA 20-00627.

[*1]BERNARD A. UNGER, PLAINTIFF-APPELLANT-RESPONDENT, 
vMICHAEL GANCI, DEFENDANT-RESPONDENT-APPELLANT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.